NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted May 16, 2022 *
                                  Decided May 20, 2022

                                          Before

                            MICHAEL S. KANNE, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

                            THOMAS L. KIRSCH II, Circuit Judge

No. 21-3079

IVAN BOYD,                                         Appeal from the United States District
     Plaintiff-Appellant,                          Court for the Eastern District of Wisconsin.

      v.                                           No. 20-cv-1285

SARA MILLER,                                       William C. Griesbach,
     Defendant-Appellee.                           Judge.

                                        ORDER

       Ivan Boyd, a Wisconsin prisoner, appeals the entry of summary judgment for the
defendant in this suit asserting that a contract nurse at the prison was deliberately
indifferent towards his medical needs by not addressing a malfunctioning CPAP
machine. The district court concluded that no evidence showed that the nurse was
responsible for fixing the machine. We affirm.

      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-3079                                                                         Page 2



       We view the facts in the light most favorable to Boyd, the party opposing
summary judgment. See Petties v. Carter, 836 F.3d 722, 727 (7th Cir. 2016) (en banc).
Boyd, who is housed at Redgranite Correctional Institution, suffers from sleep apnea
and uses a CPAP machine while he sleeps. On May 28, 2020, as he prepared to sleep, he
realized that his CPAP machine was not functioning because of a damaged hose.

       The next day, Boyd saw Sara Miller, a contract nurse who was conducting daily
COVID-19 wellness checks at the prison. While being examined for COVID-19
symptoms, Boyd informed Miller that his CPAP hose was not functioning. She verified
that the machine was not working and told Boyd that she would look into the matter
and return. She did not return, but she sent him a note instructing him to submit a
health-service request to the health-service unit.

       Later that day, Boyd sent in such a request: “Could you send me a CPAP hose.
Thanks!” He did not explain that the hose was not functioning. The next day, the
health-service unit denied the request because CPAP hoses are issued every six months
and it was too early for Boyd to seek a replacement.

       Over the next two weeks, Boyd repeatedly reminded Miller on her COVID-19
wellness checks that his CPAP hose was damaged. He also submitted additional health-
service requests, one on either June 5 or June 8 (the date is illegible) and one on June 9.
On his June 9 request, Boyd noted that he had told Miller about the malfunctioning
machine multiple times.

       In the early hours of June 10, Boyd awoke, disoriented and unable to breathe. He
used an emergency alert button to call for help. An on-call nurse responded,
determined the hose was not functioning, and immediately issued Boyd a new hose.
Later that day, Boyd filed another request informing the health-service unit that he had
“a major sleep apnea event” because he had not received a hose. The health-service unit
responded the next day, noting that Miller had since provided a hose to him. (That
apparently was a misstatement. Boyd received the hose not from Miller but from
another nurse.)

       Boyd sued Miller for deliberate indifference, in violation of the Eighth
Amendment, see 42 U.S.C. § 1983, and for state-law negligence. (Boyd sued two other
individuals, but those claims were dismissed at screening. On appeal, Boyd says
nothing further about those claims, nor do we.) The district court granted Miller’s
No. 21-3079                                                                        Page 3

motion for summary judgment. Relying on Burks v. Raemisch, 555 F.3d 592, 595 (7th Cir.
2009), the court explained that Miller could be held liable only for her own misconduct,
not the omissions of others, and it was undisputed that Miller did not ignore Boyd. The
court pointed out that she looked at his CPAP machine to see if she could address his
concern, and when she could not, she informed him of the prison’s procedures for
requesting a new hose. The court then relinquished supplemental jurisdiction over the
state-law negligence claim.

       On appeal, Boyd argues that the district court “misinterprets the situation” by
accepting Miller’s explanation that she addressed his medical concerns when she told
him that he needed to make a health-service request. In his view, Miller was “in a
higher position than the ‘office-person’ who fills medications/supplies.” He construes
the health-service unit’s June 10 response, which identified Miller as the person who
provided the hose, as evidence that she was authorized to provide a replacement.

        But a reasonable jury could not conclude that Miller deliberately ignored Boyd’s
medical need. “[N]o prisoner is entitled to insist that one employee do another’s job.”
Burks, 555 F.3d at 595. Miller was monitoring Boyd for COVID-19 symptoms, and Boyd
points to no evidence that she was responsible for his other medical treatments. See id.;
see also Robinson v. Waterman, 1 F.4th 480, 483 (7th Cir. 2021) (no deliberate indifference
when nurse, who was not responsible for prescription, advised prisoner to keep taking
medication intended for another inmate). Miller did instruct Boyd how he could present
his request to someone in a position to address his needs. Boyd speculates that Miller
was authorized to provide supplies for his CPAP machine, but speculation cannot
defeat summary judgment. See Gabb v. Wexford Health Sources, Inc., 945 F.3d 1027, 1034
(7th Cir. 2019).

                                                                              AFFIRMED